                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF MONTANA
                            BILLINGS DIVISION


 S FARMS and SINGLETON FARMS,                       CV 18-51-BLG-TJC

                     Plaintiffs,
                                                    ORDER
 vs.

 UNITED GRAIN CORPORATION of
 OREGON,

                     Defendant.


       The Court having held a Status Conference on October 16, 2019, was

notified of likelihood of settlement of this case. It appearing that no notification of

settlement having been filed,

       IT IS HEREBY ORDERED that within 7 days of the date of this Order, the

parties shall advise the Court of the status of this case.

       DATED this 15th day of November, 2019.

                                         _______________________________
                                         TIMOTHY J. CAVAN
                                         United States Magistrate Judge
